DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 10/3/19, 7/29/20, and 1/11/21 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2019/0393455) in view of Hwang et al. (US 2005/0084749).
Regarding claim 11, Seo teaches a secondary battery comprising an electrode assembly, or membrane electrode assembly (104), and a pouch, or pouch-shaped battery case (100) (abstract, Figure 2).

Seo further teaches that the electrode assembly (104) is provided between the packaging films, or cases, in as electrode assembly reception unit (105) ([0046], Figure 2).
Seo teaches that the first and second packaging films, or upper and lower cases, are connected, or thermally fused, outside the electrode assembly to form a sealing portion including two side sealing regions, or side portions (111a, 111b), and two bottom sealing regions, or lower end parts of side portions (112a, 112b) (Figure 2, [0048]).
It is seen in Figure 2 of Seo that the bottom sealing regions (112a, 112b) are provided at a side of the electrode assembly close to the position where the second packaging film bends back, specifically the bent portion (121), and the bottom sealing regions are connected with the side sealing regions (111a, 111b).

With further regard to claim 11, Seo teaches the side sealing regions (111a, 111b) on an outer side of the electrode assembly (104), but is silent on the side sealing regions bending in a direction close to the electrode assembly.
Hwang teaches a secondary battery comprising an electrode assembly (10) and a pouch (20), including first and second packing films, or pouch case body (21) and pouch cover (22) (Figure 4).
 The pouch of Hwang includes side sealing regions (24b, 24c), which are provided on an outer side of the electrode assembly (10), and which bend, or hold, in a direction close to the electrode assembly (abstract, Figure 3 and 4, [0016]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to bend the side sealing regions of Seo in a direction close to the electrode assembly such as taught by Hwang in order to decrease the volume of the battery, thereby increasing the capacity.

As for claim 12, it is clearly seen in Figure 2 of Seo that the edge of the bottom sealing region (112b) away from the electrode assembly (104) is flush with the edge of the pouch, the edge of the pouch being the bent portion (121).
Regarding claims 13, 15, and 21-24, it is clearly seen in Figure 2 of Seo that the bottom sealing region (112b) extends from the side sealing region (111a, 111b), and along a direction away from the side sealing region, a dimension of the bottom sealing region decreases gradually such that the width (w2) of the side sealing region is smaller than the width (w1) at the bottom of the sealing region ([0027], [0049])). Also, compare Figure 2 of Seo with Figures 1 and 6 of the instant invention.

As for claims 14, 19, 27, and 28, Seo teaches two side sealing regions (111a, 111b) and two bottom sealing regions (112a, 112b), with the bottom sealing regions being spaced apart from each other (Figure 2).

With regard to claims 16, 17, 25, 26, and 29, Hwang teaches first and second crease lines, or folding lines (L1, L2), creating first and second regions in the side sealing sections, where the second regions extends from an end portion of the first region and bends back to a side of the first region close to the electrode assembly (Figures 15-18, [0085]).


Regarding claim 18, Seo teaches that the secondary battery further comprises two electrode leads, or terminals (101, 102), connected to the electrode assembly (104) and extending through the sealing portion (Figure 2, [0046]).

Regarding claims 20 and 30, Seo teaches that the pouch is an aluminum laminate sheet ([0003]), but is silent specifically on the layers in the laminate sheet. Hwang teaches that the pouch is made of a metal foil, or aluminum core (22a), with a connecting layer, or thermal adhesive layer (22b), on the inside and a protecting layer, or resin material (22c) on the outside (Figure 3, [0067]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US 2015/0303414) teaches a secondary battery including an electrode assembly, pouch, and side and bottom sealing regions (Figures 4 and 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729